Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				    35 U.S.C. 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, the claim recites a first storage region configured to store first data; and a multiplication and accumulation (MAC) operator configured to execute a MAC calculation on the first data and second data in an MAC mode to generate multiplication result data. However, the second data is not mentioned in any of the prior steps, thus, it is not clear as to where the second data is being provided from. Further, it is also not clear as to what is meant by compensates multiplication result data generated by a multiplying calculation of the first data and the second data and executes an adding calculation of the compensated multiplication result data.  For example, it is unclear as to how is the multiplication result data is being compensated and further as to why an adding calculation of the compensated multiplication result data is needed. Further, with respect to claim 22, the claim mentions a multiplication and accumulation (MAC) calculator configured to execute a multiplying calculation of the first and second data,
wherein the ECC calculation and the multiplying calculation are executed simultaneously. However, based on paragraphs ([0005 – 0008]) of the specification, it is not clear as to how a multiplying calculation of the first and second data are being done, as the paragraphs mention the multiplication result data is being compensated, but it is not clear as to how the multiplication result data is being compensated. Further, it is also not clear based on the paragraphs as to how the ECC calculation and the multiplying calculation are executed simultaneously, as the paragraphs do not clearly outline these steps.
The Examiner is not clear as to the language of claims 1 and 22, and at this time cannot properly construe the claims. Thus, without further clarification the Examiner cannot properly conduct a search of the claims, and recommends the Applicant’s to be more clear with respect to language in claims 1 and 22.
			         
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	  
    EA
12/17/22

/KYLE VALLECILLO/            Primary Examiner, Art Unit 2112